  Case 6:20-cv-01020-ACC-GJK Document 1 Filed 06/11/20 Page 1 of 6 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

                                                 CASE NO.:

LEANNE SCHWARZROCK,

                Plaintiff,

vs.

MAINGATE VILLAGE, LLC,

            Defendant.
______________________________/                               INJUNCTIVE RELIEF SOUGHT

                                            COMPLAINT

        Plaintiff, LEANNE SCHWARZROCK, by and through the undersigned counsel, hereby sues

MAINGATE VILLAGE, LLC (hereinafter, collectively “Defendant”), for injunctive relief pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter, the “ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter, the “ADAAG”), and alleges as follows:

                                              JURISDICTION

        1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331 and

1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq., based upon Defendant’s failure to

remove physical barriers to access and violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201

and 2202).

                                                  PARTIES

        2.      Plaintiff is a resident of and resides within this judicial district, is sui juris, and is disabled

as defined by the ADA and substantially limited in performing one or more major life activities,

including but not limited to walking, standing, grabbing, grasping and pinching. Plaintiff resides in

Jacksonville, Florida, and visits Orlando, Florida numerous times per year. Plaintiff holds an annual pass

to Walt Disney World. Plaintiff uses a wheelchair for mobility purposes.
  Case 6:20-cv-01020-ACC-GJK Document 1 Filed 06/11/20 Page 2 of 6 PageID 2



        3.      Plaintiff’s access to the Facility and/or full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations offered therein was restricted and/or limited

because of these disabilities, and will be restricted and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and ADA violations which exist at the

Facility, including those set forth in this Complaint.

        4.      In this instance, Plaintiff, individually and for personal reasons, encountered barriers to

access at the Facility, suffered legal harm and legal injury and will continue to suffer such harm and

injury as a result of the illegal barriers to access and ADA violations set forth herein.

        5.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result of

Defendant’s actions or inaction described herein.

        6.      Defendant transacts business in this judicial district. Defendant is the owner, lessee,

lessor and/or operator of the real property and improvements which are the subject of this action,

commonly referred to as Maingate Kissimmee Hotel, 7300 W. Irlo Bronson Memorial Highway,

Kissimmee, Florida 34747 (hereinafter, the “Facility”).

                             FACTUAL ALLEGATIONS AND CLAIM

        7.      On July 26, 1990, Congress enacted the Americans with Disabilities Act (hereinafter, the

ADA), 42 U.S.C. § 12101, et seq.

        8.      Congress found, among other things, that:

                (i)     some 43,000,000 Americans have one or more physical or mental disabilities,
                        and this number is increasing as the population as a whole is growing older;

                (ii)    historically, society has tended to isolate and segregate individuals with
                        disabilities, and, despite some improvements, such forms of discrimination
                        against individuals with disabilities continue to be a serious and pervasive social
                        problem;

                (iii)   discrimination against individuals with disabilities persists in such critical areas
                        as employment, housing public accommodations, education, transportation,
                        communication, recreation, institutionalization, health services, voting, and
                        access to public services;

                                                    2
  Case 6:20-cv-01020-ACC-GJK Document 1 Filed 06/11/20 Page 3 of 6 PageID 3



                (iv)    individuals with disabilities continually encounter various forms of
                        discrimination, including outright intentional exclusion, the discriminatory
                        effects of architectural, transportation, and communication barriers,
                        overprotective rules and policies, failure to make modifications to existing
                        facilities and practices, exclusionary qualification standards and criteria,
                        segregation, and relegation to lesser service, programs, activities, benefits, jobs,
                        or other opportunities; and,

                (v)     the continuing existence of unfair and unnecessary discrimination and prejudice
                        denies people with disabilities the opportunity to compete on an equal basis and
                        to pursue those opportunities for which our free society is justifiably famous
                        and costs the United States billions of dollars in unnecessary expenses resulting
                        from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

        9.      Congress explicitly stated that the purpose of the ADA was to:

                (i)     provide a clear and comprehensive national mandate for the elimination of
                        discrimination against individuals with disabilities;

                (ii)    provide a clear, strong, consistent, enforceable standards addressing
                        discrimination against individuals with disabilities; and,

                (iii)   invoke the sweep of congressional authority, including the power to enforce the
                        fourteenth amendment and to regulate commerce, in order to address the major
                        areas of discrimination faced day-to-day by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

        10.     The congressional legislation provided places of public accommodation one and a half

years from the enactment of the ADA to implement the requirements imposed by the ADA. The

effective date of Title III of the ADA was January 26, 1992, or January 26, 1993 if the defendant has 10

or fewer employees and gross receipts of $500,000 or less. 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

        11.     The Facility is a public accommodation and service establishment.

        12.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department of

Justice, Office of Attorney General, promulgated federal regulations to implement the requirements of

the ADA. 29 C.F.R. Part 36. Public accommodations were required to conform to these regulations by

January 26, 1992 (or January 26, 1993 if the defendant has 10 or fewer employees and gross receipts of


                                                    3
  Case 6:20-cv-01020-ACC-GJK Document 1 Filed 06/11/20 Page 4 of 6 PageID 4



$500,000 or less). 42 U.S.C. § 12181, et seq., and 28 C.F.R. § 36.508(a).

        13.      The Facility must be, but is not, in compliance with the ADA and ADAAG.

        14.      Plaintiff has attempted to and has, to the extent possible, accessed the Facility, but could

not do so because of Plaintiff’s disability due to the physical barriers to access, dangerous conditions and

ADA violations that exist at the Facility that preclude and/or limit Plaintiff’s access to the Facility

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this Complaint.

        15.      Plaintiff intends to visit the Facility again in the near future in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at this

Facility, but will be unable to do so because of Plaintiff’s disability due to the physical barriers to access,

dangerous conditions and ADA violations that exist at the property that preclude and/or limit Plaintiff’s

access to the Facility and/or the            goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        16.      Defendant has discriminated against Plaintiff and others with disabilities, by denying

access to, and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Facility, as prohibited by 42 U.S.C. § 12182, et seq., and will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant is compelled to

remove all physical barriers that exist at the Facility, including those specifically set forth herein, and

make the Facility accessible to and usable by persons with disabilities, including Plaintiff.

        17.      Defendant has discriminated against Plaintiff by failing to comply with the above

requirements. A specific, although not exclusive, list of unlawful physical barriers, dangerous conditions

and ADA violations which preclude and/or limit Plaintiff’s ability (because of Plaintiff’s disability) to

access the Facility and/or full and equal enjoyment of the goods, services, facilities, privileges,


                                                       4
  Case 6:20-cv-01020-ACC-GJK Document 1 Filed 06/11/20 Page 5 of 6 PageID 5



advantages and/or accommodations of the Facility, include:

              a. There are an insufficient amount of accessible parking spaces. 2010 Standards sections
                 208.2 and 502 and Table 208.2.

              b. Parking spaces designated as accessible are not, in fact, accessible. 2010 Standards
                 sections 208 and 502.

              c. The parking spaces designated as accessible lack clear and level access aisles. 2010
                 Standards section 502.3 and 502.4.

              d. There is not an accessible route throughout the site and facility. 2010 Standards sections
                 206 and 402.

              e. There is not a properly designed and sloped ramp from the exterior into the Facility.
                 2010 Standards sections 208, 405 and 406.

              f. There are doors that are inaccessible. 2010 Standards sections 206.5 and 404.

              g. There are guestrooms that are inaccessible. 2010 Standards sections 224,206,213 and
                 Chapter 6.

              h. The pool is inaccessible. 2010 ADA Standards section 242.

              i.   Areas required to be accessible, including the parking spaces designated as accessible
                   and pool lift, are not maintained in an accessible manner.

        18.        The above listing is not to be considered all-inclusive of the barriers, conditions or

violations encountered by Plaintiff and/or which exist at the Facility. Plaintiff requires an inspection of

the Facility in order to determine all of the discriminatory acts violating the ADA.

        19.        Plaintiff has attempted to gain access to the Facility, but because of Plaintiff’s disability

has been denied access to, and has been denied the benefits of services, programs and activities of the

Facility, and has otherwise been discriminated against and damaged by Defendant, because of the

physical barriers, dangerous conditions and ADA violations set forth above, and expects to be

discriminated against in the future by Defendant because of Plaintiff’s disability, unless and until

Defendant is compelled to remove the unlawful barriers and conditions and comply with the ADA.

        20.        The removal of the physical barriers, dangerous conditions and ADA violations set forth



                                                        5
  Case 6:20-cv-01020-ACC-GJK Document 1 Filed 06/11/20 Page 6 of 6 PageID 6



herein is readily achievable and can be accomplished and carried out without much difficulty or expense.

42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        21.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendant is

required to remove the physical barriers, dangerous conditions and ADA violations that exist at the

Facility, including those set forth herein.

        22.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action and has agreed to pay the undersigned counsel reasonable attorney’s fees,

costs and litigation expenses from Defendant pursuant to 42 U.S.C. § § 12205 and 12117.

        23.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant injunctive

relief to Plaintiff, including an order to alter the subject Facility to make it readily accessible to and

useable by individuals with disabilities to the extent required by the ADAAG.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent injunction

enjoining Defendant from continuing the discriminatory practices set forth herein, ordering Defendant

to remove the physical barriers to access and alter the subject Facility to make it readily accessible to and

useable by individuals with disabilities to the extent required by the ADA, and awarding Plaintiff

reasonable attorney’s fees, litigation expenses and costs.

                                                  Respectfully submitted,

                                                  By:       /s/Todd W. Shulby, Esq.
                                                            Todd W. Shulby, Esq.
                                                            Todd W. Shulby, P.A.
                                                            1792 Bell Tower Lane
                                                            Weston, Florida 33326
                                                            Telephone: (954) 530-2236
                                                            Facsimile: (954) 530-6628
                                                            E-mail: tshulby@shulbylaw.com
                                                            Florida Bar No.: 068365
                                                            Counsel for Plaintiff


                                                        6
